Citation Nr: 0721068	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-36 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
perforated right tympanic membrane, claimed as a right ear 
injury.

2.  Entitlement to service connection for allergies due to 
asbestos exposure.

3.  Entitlement to service connection for paint fumes 
allergies with abnormal breathing.

4.  Entitlement to an initial compensable rating for 
pseudofolliculitis barbae (PFB).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from November 1982 to 
November 1986.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied service connection 
for allergies due to asbestos exposure and determined that 
new and material evidence had not been submitted sufficient 
to reopen a claim of entitlement to service connection for a 
perforated right tympanic membrane.

This matter also comes before the Board on appeal from an 
October 2005 rating decision of the North Little Rock RO, 
which awarded service connection for PFB and assigned a 
noncompensable evaluation effective April 2005.  The same 
decision also denied service connection for paint fumes 
allergies and allergies due to abnormal breathing.  The two 
claims were merged and appear in their present posture on the 
cover page of the instant decision.

The veteran presented testimony before the Board in January 
2007.  The transcript has been obtained and associated with 
the claims folder.




FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  Evidence submitted since a December 1989 rating decision 
which denied service connection for perforated right tympanic 
membrane while not previously submitted to agency 
decisionmakers, is cumulative or redundant and, by itself or 
when considered with previous evidence of record, does not 
relate to an unestablished fact necessary to substantiate the 
claim and does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for perforated right tympanic membrane.  

3.  There is no competent evidence that the veteran was 
exposed to asbestos during service, and there is no competent 
evidence linking any current condition to asbestos exposure 
in service.

4.  Paint fumes allergies with abnormal breathing were not 
incurred during the veteran's period of active duty service.

5.  The veteran's PFB results in some discoloration, and 
affects 2.5 percent of the anterior face and neck, 1 percent 
of the posterior head, and 3.5 percent of total body area.  


CONCLUSIONS OF LAW

1.  Evidence received since the final December 1989 rating 
determination wherein the RO denied the veteran's claim of 
entitlement to service connection for perforated right 
tympanic membrane is not new and material, and the veteran's 
claim of entitlement to service connection for a right ear 
injury is not reopened.     38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2006).

2.  The criteria for the establishment of service connection 
for allergies due to asbestos exposure are not met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2006).

3.  The criteria for the establishment of service connection 
for paint fumes allergies with abnormal breathing are not 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2006).

4.  The criteria for an evaluation of 10 percent PFB have 
been more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.118, Diagnostic Code 
7813-7800 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

In this case, in a March 2004 letter, issued prior to the 
decisions on appeal, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate the claims for service connection as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence he has in his possession that pertains 
to the claims.  The letter also informed the veteran that he 
was previously denied service-connected compensation for a 
right ear condition in December 1989, and that in order for 
the issue to be reconsidered, he needed to submit new and 
material evidence to show that the claimed condition was 
incurred in or aggravated by his military service.  The 
letter indicated that service connection was previously 
denied because there was no evidence of a perforated eardrum 
that was incurred during service, and advised him as to what 
would constitute new and material evidence.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service VA and 
private treatment records, photographs, articles, chemical 
information, VA examination reports, and a hearing 
transcript.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  See Sanders, supra.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


New and Material

The veteran seeks to reopen a claim for service connection 
for perforated right tympanic membrane, claimed as a right 
ear injury, last denied by the RO in December 1989.  Having 
carefully considered the evidence of record in light of the 
applicable law, the Board finds that evidence sufficient to 
reopen the claim has not been obtained and to this extent, 
the claim will be denied.  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2006).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The record indicates that in its December 1989 rating 
decision, the RO denied service connection for a perforated 
right tympanic membrane because there was no evidence of the 
claimed disorder during the veteran's active duty service.  
Of record at the time of the December 1989 rating decision, 
were the veteran's service medical records which were 
negative for complaints or treatment for a right ear injury 
during service or a diagnosis of a perforated right tympanic 
membrane. 

The August 1982 enlistment examination contained pure tone 
thresholds of 35 decibels in the right ear at 4000 Hertz, 25 
decibels at 500 Hertz in the right ear, and findings of 20 
decibels or less at all other frequencies between 500 and 
4000 Hertz in the right ear.  In a September 1986 report of 
medical history the veteran reported ear, nose, and throat 
trouble.  The physician indicated that there were no current 
problems.  The October 1986 separation examination contained 
pure tone thresholds of 5 to 15 decibels at 500 to 4000 Hertz 
in the right ear. 

Post service, a July 1989 report of VA examination indicated 
the veteran complained of pain in the right ear and slight 
hearing loss.  He reported a traumatic tympanic membrane 
perforation from noise exposure to cannon fire.  The physical 
examination showed a scarred tympanic membrane with a healed 
perforation.  No nexus opinion was rendered.

Evidence submitted subsequent to the December 1989 rating 
decision includes records from the Crittendon Memorial 
Hospital dated in May 2002 which indicate the veteran 
complained of an earache.  He denied a past history of ear 
problems.  There was swelling in the right canal and purulent 
discharge.  The tympanic membrane was obscured.  

In various statements and testimony from the veteran, he 
indicated that he injured his right ear from a backfire of a 
16 caliber gun mount.  

VA outpatient treatment records dated in December 2003 show 
the veteran's tympanic membranes were normal.  He also had 
normal hearing sensitivity bilaterally.  In May 2005 the 
veteran reported a past medical history of right ear injury.  
In August 2005, the veteran's hearing was normal bilaterally 
and the right tympanic membrane was intact. 

As noted previously, the December 1989 rating decision denied 
service connection on the basis that there was no evidence of 
a right perforated tympanic membrane during the veteran's 
active duty service.  The evidence submitted since that time 
while "new" in that it was not previously considered, does 
not contain evidence that the veteran sustained an injury to 
the right ear during service or has a current disability 
related thereto.  

At this juncture, the Board would note that the veteran has 
pointed to notations in the record, both in service and 
subsequent to his discharge, that he has right ear hearing 
loss as proof of the in-service injury; however, impaired 
hearing for VA purposes will be considered a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least four of the frequencies 500, 
1000, 2000, 3000, or 4000 hertz are 26 decibels or greater.  
38 C.F.R. § 3.385.  There is no indication in the record that 
the veteran has met these minimum requirements and further, 
there are no opinions of record that any right ear hearing 
loss was the result of a perforated right tympanic membrane 
incurred during service.

As the evidence submitted does not relate to an unestablished 
fact necessary to substantiate the claim or provide a 
reasonable possibility of substantiating the claim, such 
evidence is not new and material.  Therefore, the veteran's 
claim of entitlement to service connection for a perforated 
right tympanic membrane, claimed as right ear injury, is not 
reopened, and the appeal is denied.  


Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).



Allergies Due to Asbestos Exposure

The veteran contends that he is entitled to service 
connection for allergies due to asbestos exposure.  Having 
carefully considered the veteran's contentions in light of 
the evidence of record and the applicable law, the Board 
finds that service connection is not warranted.  

In the present case, service medical records fail to 
demonstrate the existence of a chronic disability 
attributable to in-service asbestos exposure.  In fact, there 
is no corroborating evidence that, while in service, the 
veteran was exposed to asbestos.  
In service he was treated for acute pleuritis, upper 
respiratory infection, viral pharyngitis, and probable 
bronchitis.  His separation examination revealed a normal 
pulmonary system

His DD-214 lists his military occupational specialty as 
boatswain's mate.  Even assuming that the veteran was exposed 
to asbestos in service, the veteran has not been diagnosed 
with asbestosis or asbestos related disorders, nor has he 
been diagnosed with any allergies medically linked to 
asbestos exposure.

Moreover, post-service VA outpatient treatment records 
indicate the veteran denied known allergies and no formal 
diagnoses were rendered.  Chest x-rays dated in January 2003 
show no acute pulmonary abnormalities.  The lungs were clear 
to auscultation upon VA examination in August 2006.  Air 
entry was equal bilaterally.

Accordingly, the preponderance of the evidence is against the 
claim for service connection for allergies due to asbestos 
exposure.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  Gilbert v. 
Derwinski, 
1 Vet. App. 49 (1990).

Paint Fumes Allergies with Abnormal Breathing

The veteran contends that he is entitled to service 
connection for paint fumes allergies with abnormal breathing.  
Specifically, he asserts that he was diagnosed with being 
allergic to paints in service.  He further indicates that he 
chipped and mixed paint during service in close quarters.  
Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that service connection is not warranted.  

In this regard, contrary to the veteran's assertions, the 
veteran's service medical records are wholly devoid of 
complaints, treatment, or diagnoses of paint fumes allergies.  
They do indicate he was treated for pleuritis, chest pain, 
upper respiratory infection, viral pharyngitis, and probable 
bronchitis.  

Post service, the veteran denied any known allergies in a May 
2002 report from Crittendon Memorial Hospital.  A January 
2003 chest x-ray shows the veteran had low lung volume, but 
no acute pulmonary abnormalities were found.  

VA outpatient treatment notes dated in January 2003 show he 
denied any known allergies.  His oropharynx was within normal 
limits.  His lungs were clear to auscultation and percussion.  
In December 2003, the veteran again denied allergies.  In May 
2005, the veteran reported abnormal breathing and allergies 
due to inhaling fumes.  No diagnosis was rendered. 

Upon VA skin examination in March 2006, the veteran reported 
allergies to chemical fumes.  Again no formal diagnosis was 
rendered.  The veteran's lungs were clear to auscultation 
upon VA examination in August 2006.  Air entry was equal 
bilaterally.

While the veteran asserts that paint fumes allergies with 
abnormal breathing has been present since his separation from 
active service and related thereto, his own statements as to 
medical diagnosis and etiology of a disease do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992) (holding that matters involving 
special experience or special knowledge require the opinion 
of witnesses skilled in that particular science, art, or 
trade).  The evidence is not in relative equipoise.  Thus, 
the preponderance of the evidence is against the claim, and 
the appeal must therefore be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 57.     

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

Service connection for PFB was awarded in an October 2005 
rating decision.  The RO assigned a noncompensable rating 
effective April 2005.  The veteran is appealing the original 
assignment of the zero percent rating.  As such, the severity 
of the disability at issue shall be considered from the 
initial assignment of the disability rating to the present 
time.  See Fenderson, 12 Vet. App. at 126. 

The veteran's PFB is currently rated as noncompensable under 
38 C.F.R. § 4.118, Diagnostic Code 7813.  Under Diagnostic 
Code 7813, dermatophytosis including of the bear area is to 
be rated as disfigurement under Diagnostic Code 7800 or as 
dermatitis under Diagnostic Code 7806.  

Under Diagnostic Code 7806, a noncompensable rating is 
assigned for dermatitis or eczema covering less than 5 
percent of the entire body or less than 5 percent of exposed 
areas affected, and no more than topical therapy required for 
a total duration of less than six weeks during the past 12-
month period.  38 C.F.R. § 4.118.  A 10 percent rating is 
assigned for dermatitis or eczema covering at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  Id.

A 30 percent rating is assigned for dermatitis or eczema 
covering 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  Id.

A 60 percent rating is assigned for more than 40 percent of 
the entire body or more than 40 percent of exposed areas 
affected or constant or near constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  Id.

Under Diagnostic Code 7800 disfigurement of the head, face, 
or neck with visible or palpable tissue loss and either gross 
distortion or asymmetry of 3 or more features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with 6 or more 
characteristics of disfigurement will be rated 80 percent.  
Such disfigurement with visible or palpable tissue loss and 
either gross distortion or asymmetry of 2 features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with 4 or 5 
characteristics of disfigurement will be rated 50 percent.  
Such disfigurement with visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement will be rated 
30 percent.  Such disfigurement with one characteristic of 
disfigurement a 10 percent rating will be assigned.  

The 8 characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are:

      Scar 5 or more inches (13 or more cm.) in length.
      Scar at least one-quarter inch (0.6 cm.) wide at widest 
part.
Surface contour of scar elevated or depressed on 
palpation.
Scar adherent to underlying tissue.
Skin hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.).
Skin texture abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. 
cm.).
Underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.).
Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the veteran's PFB more closely approximates 
the criteria for a 10 percent evaluation under Diagnostic 
Code 7800. 

In this regard, VA outpatient treatment records dated in 
January 2003 show no skin lesions or rashes.  In May 2005, 
the veteran did complain of a constant itchy rash.  
In August 2005, there was no active or inflamed rash seen.  
There was small papules, 2 to 3 millimeters on the back lower 
part of the head.  There was no discharge or pus.  A few 
papules had dried blood due to scratching.  The examiner 
noted the veteran's head was shaven with excoriation on 
occiput.  He was told to continue using epilating cream.  

Upon VA examination in March 2006, the veteran reported use 
of tretinoin cream at bedtime and hydrocortisone daily.  
There was no evidence of urticaria, primary cutaneous 
vasculitis, or erythema multiforme.  There were no systemic 
symptoms associated with the skin disease.  Physical 
examination showed inflamed nodules and acne form pustules on 
the face and neck.  There was decreased pigmentation, 
exfoliation, papules, thickening, and keloidalis nuchae.  It 
was located in the generalized bearded area on the anterior 
face and lower hair line posterior/occipital region.  There 
was no sensory abnormality.  There was a prominent pattern to 
the neck bearded area only.  It was less prominent on the 
face.  There was no evidence on the upper cheeks or forehead.  
The exposed areas affected of the anterior face and neck was 
2.5 percent and 1 percent of the posterior head.  The total 
body area affected was 3.5 percent.  There was no affects on 
daily living or the veteran's usual occupation.

After consideration of the evidence, to include the 
photographs and visual inspection during the hearing, the 
Board finds that his disability more nearly approximates the 
criteria for a 10 percent evaluation under Diagnostic Code 
7800, and has since the award of service connection.  In this 
regard, his condition results in discoloration of the areas 
involved, reflecting one characteristic of disfigurement.  
Although it is unclear whether the area involved actually 
encompasses six square inches, the Board will resolve all 
doubt in favor of the veteran. 

A higher evaluation is not warranted as the evidence does not 
show PFB covering more than 20 percent of the entire body or 
exposed areas, or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more during the past 12-
month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  
Moreover, the evidence does not establish more than one 
characteristic of disfigurement.  Thus, a higher rating is 
not warranted.




ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for perforated 
right tympanic membrane, claimed as a right ear injury, is 
not reopened.

Entitlement to service connection for allergies due to 
asbestos exposure is denied.

Entitlement to service connection for paint fumes allergies 
with abnormal breathing is denied.

Entitlement to a 10 percent evaluation for PFB is granted 
from the date of the award of service connection.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


